Exhibit 10.2


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This Amended and Restated Executive Employment Agreement (the “Agreement”) is
entered into effective April 6, 2020 (the “Effective Date”), by and between
Avigal Soreq (the “Executive”) and DELEK US HOLDINGS, INC. (the “Company”), who,
in return for the mutual promises set forth herein, agree as follows:
1.
Prior Agreement; Term.

(a)
Prior Agreement. Executive and the Company are parties to that certain Executive
Employment Agreement, effective as of November 1, 2016 (the “Prior Agreement”),
which is amended and restated as set forth herein. The Company shall continue to
employ Executive on the terms and conditions set forth in the Agreement, which
supersedes and replaces the Prior Agreement in its entirety.

(b)
Term. The term of this Agreement (the “Term”) shall commence upon the Effective
Date and expire on April 6, 2024 unless terminated earlier as provided for
herein.

2.
Scope of Employment. During the Term, the Company shall employ Executive and
Executive shall render services to the Company as its Executive Vice President,
Chief Operations Officer, Delek US Holdings & Logistics and in such other
capacities and positions as may be established by the Company from time to time.
During the Term, Executive may also serve as an executive vice president and
Chief Operations Officer of any subsidiary of the Company required to be listed
by the Company under Item 601(b)(21) of Regulation S-K of the United States
Securities and Exchange Commission (the “SEC”). Executive shall devote
Executive’s full business time and best efforts to the successful functioning of
the Company’s business and shall faithfully and industriously perform all duties
pertaining to Executive’s position, including such additional duties as may be
assigned from time to time, to the best of Executive’s ability, experience and
talent; provided, however, that Executive may pursue charitable or civic
activities, engage in passive personal investments, participate in industry
association and trade groups, and serve as an executor, trustee or in other
similar fiduciary capacities ; provided that any such activities do not
interfere with the performance of his responsibilities and obligations pursuant
to this Agreement. Executive shall be subject at all times during the Term
hereof to the direction and control of the Company’s Chief Executive Officer in
respect of the work to be done.

3.
Compensation.

(a)
Base Compensation. During the Term and effective as of the Effective Date,
Executive’s annualized base salary (the “Base Compensation”) shall be (i) the
Base Salary specified in the “Terms of Employment” (attached hereto as “Exhibit
A”), (ii) subject to all appropriate federal and state withholding taxes and
(iii) payable at the same times and under the same conditions as salaries are
paid to the Company’s other employees in accordance with the normal payroll
practices of the Company. The Base Compensation shall be reviewed and may be
increased from time to time following the Effective Date by the Company’s Board
of Directors (the “Board”)






--------------------------------------------------------------------------------



(or any applicable committee thereof) in its sole discretion applied consistent
with this Section 3(a). The Base Compensation shall at all times during the Term
be, and remain, more than the compensation of Executive’s subordinates at such
times. If the Base Compensation is adjusted after the Effective Date, the Base
Compensation defined above shall also be adjusted for all purposes of this
Agreement.
(b)
Annual Bonus. Executive will be eligible to participate in the Company’s annual
cash incentive plan at a level that is commensurate with Executive’s position as
determined by the Board (or any applicable committee thereof) in its sole and
reasonable discretion. Executive’s Annual Bonus (as defined below) target for
service during the 2020 fiscal year shall be equivalent to a stated percentage
of Executive’s Base Compensation as specified in the Terms of Employment (the
“Bonus Target”). The Annual Bonus may be based upon achievement of performance
measures and objectives established by the Board from time to time; provided
that the performance metrics for the Annual Bonus in respect of the 2020 fiscal
year will be as specified in the Terms of Employment. The Annual Bonus is
typically paid in the first fiscal quarter of the year following the applicable
bonus year. For purposes of this Agreement, an “Annual Bonus” shall mean a cash
bonus, if any, awarded by the Board (or any applicable committee thereof) to
Executive in recognition of Executive’s service during the preceding fiscal year
and in a manner consistent with the Company’s annual bonus programs for senior
executives.

(c)
Long-Term Incentive Compensation. Executive shall be eligible to participate in
the Company’s long-term incentive plans that may be in effect from time to time
for the Company and its subsidiaries including, without limitation, the
Company’s 2016 Long-Term Incentive Plan and the Delek Logistics GP, LLC 2012
Long-Term Incentive Plan (collectively the “Plans”), on terms commensurate with
Executive’s position and duties and at such time and on such terms specified in
the Terms of Employment, as determined by the Board or any other authorized
administrator of a Plan (the “Plan Administrator”) in their sole discretion.
Program design, including, without limitation, performance measures and
weighting, is at the sole discretion of the Plan Administrator. Executive
acknowledges that Executive may be granted awards under Plans that are not
subject to the control of the Board (or any applicable committee thereof)
including, without limitation, pursuant to the Delek Logistics GP, LLC 2012
Long-Term Incentive Plan. If so, the obligations of the Board (or any applicable
committee thereof) hereunder including, without limitation, any obligation to
accelerate the vesting of any such award, shall be fully discharged so long as
the Board (or any applicable committee thereof) uses reasonable efforts to
ensure that such obligations are met by the applicable Plan Administrator.

4.
Fringe Benefits / Reimbursement of Business Expenses.

(a)
General Employee Benefits. The Company shall make available to Executive, or
cause to be made available to Executive, throughout the period of Executive’s
employment hereunder, such benefits as may be put into effect from time to time
by



2



--------------------------------------------------------------------------------



the Company generally for other senior executives of the Company. The Company
expressly reserves the right to modify such benefits available to Executive at
any time provided that such modifications apply to other similarly situated
employees.
(b)
Business Expenses. Executive will be reimbursed for all reasonable out-of-pocket
business, business entertainment and travel expenses paid by Executive in
connection with the performance of Executive’s duties for the Company, in
accordance with and subject to Section 20(c) and all applicable Company expense
incurrence and reimbursement policies.

(c)
Other Benefits. During the Term, the Company will pay Executive’s reasonable
costs of professional tax and financial counseling, provided that, beginning in
the 2016 calendar year, the cost of each such benefit does not exceed $25,000 in
any calendar year. Perquisites and other personal benefits that are not
integrally and directly related to the performance of Executive’s duties and
confer a direct or indirect benefit upon Executive that has a personal aspect
may, in the Company’s sole discretion, be recorded as taxable compensation to
Executive and disclosed in public filings according to SEC regulations.

5.
Vacation Time / Sick Leave. Executive will be granted 25 business days of
vacation per calendar year. Unused vacation will accrue and carry over into a
new calendar year during the Term and the amount attributed to accrued and
unused vacation will be paid to Executive upon the termination of employment.
Executive will be provided with sick leave according to the Company’s standard
policies.

6.
Compliance with Company Policies. Executive shall comply with and abide by all
applicable policies and directives of the Company and its subsidiaries
including, without limitation, the Codes of Business Conduct & Ethics for the
Company and its subsidiaries, the Supplemental Insider Trading Policies for the
Company and its subsidiaries and any applicable employee handbooks or manuals.
The Company and its subsidiaries may, in their sole discretion, change, modify
or adopt new policies and directives affecting Executive’s employment. In the
event of any conflict between the terms of this Agreement and the employment
policies and directives of the Company and its subsidiaries, the terms of this
Agreement will control. Executive acknowledges that the Company and its
subsidiary, Delek Logistics Partners, LP (“DKL”), are currently subject to SEC
reporting requirements pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the continued listing requirements of the New York
Stock Exchange or any other securities exchange on which the securities of the
Company may be listed from time to time for public trading (collectively, a
“Securities Market”), and other federal securities laws and regulations
applicable to publicly traded companies in the United States. As an employee,
officer and director of the Company and as an officer and director of DKL,
Executive will, in such capacities, be required to comply with applicable
federal securities laws and regulations (including, without limitation, the
reporting requirements under Exchange Act Section 16(a) and related SEC rules
and regulations), Securities Market listing requirements as well as



3



--------------------------------------------------------------------------------



certain policies of the Company and its subsidiaries designed to comply with
such laws and regulations.
7.
Confidentiality. Executive recognizes that during the course of Executive’s
employment, Executive will be exposed to information or ideas of a confidential
or proprietary nature that pertain to Company’s business, financial, legal,
marketing, administrative, personnel, technical or other functions or which
constitute trade secrets (including, without limitation, business strategy,
strategic plans, investment and growth plans and opportunities, client and
customer needs and strategies, the identity of sources and markets, marketing
information and strategies, business and financial plans and strategies, methods
of doing business, data processing and technical systems, specifications,
designs, plans, drawings, software, data, prototypes, programs and practices,
sales history, financial health or material non-public information as defined
under federal securities law) (collectively “Confidential Information”).
Confidential Information also includes such information of third parties that
has been provided to Company in confidence. All such information is deemed
“confidential” or “proprietary” whether or not it is so marked. Information will
not be considered Confidential Information to the extent that it is or becomes
generally available to the public other than through any breach of this
Agreement by or at the discretion of Executive. Nothing in this Section will
prohibit the use or disclosure by Executive of knowledge that is in general use
in the industry or general business knowledge that was known to Executive prior
to Executive’s service to the Company or which enters the public domain other
than through any breach of this Agreement by or at the discretion of Executive.
Executive may also disclose such information if required by court order or
applicable law provided that Executive (a) uses Executive’s reasonable best
efforts to give the Company written notice as far in advance as is practicable
to allow the Company to seek a protective order or other appropriate remedy
(except to the extent that Executive’s compliance with the foregoing would cause
Executive to violate a court order or other legal requirement), (b) discloses
only such information as is required by law, and (c) uses Executive’s reasonable
best efforts to obtain confidential treatment for any Confidential Information
so disclosed. During Executive’s employment and for so long as the Confidential
Information remains confidential or proprietary thereafter, Executive shall hold
Confidential Information in strict confidence, shall use it only in connection
with the performance of Executive’s duties on behalf of the Company, shall
restrict its disclosure to those directors, employees or independent contractors
of the Company with a need to know such Confidential Information, and shall not
disclose, copy or use Confidential Information for the benefit of anyone other
than the Company without the Company’s prior written consent. However, nothing
in this Agreement shall prohibit Executive from reporting possible violations of
law to any governmental agency or entity in accordance with applicable
whistleblower protection provisions including, without limitation, the rules
promulgated under Section 21F of the Exchange Act or Section 806 of the
Sarbanes-Oxley Act of 2002, or require Executive to notify the Company (or
obtain its prior approval) of any such reporting. Executive shall, at any time,
upon Company’s request and at Company’s sole discretion or immediately upon
Executive’s separation from employment, return to the Company and certify in a
form satisfactory to the Company, the destruction of any and all written or
electronic documents or data containing Confidential Information in Executive’s
possession, custody or control. Further,



4



--------------------------------------------------------------------------------



pursuant to the federal Defend Trade Secrets Act of 2016, an individual shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that: (A) is made (1) in confidence to
a federal, state or local government official, either directly or indirectly, or
to an attorney and (2) solely for the purpose of reporting or investigating a
suspected violation of law; (B) is made to the individual’s attorney in relation
to a lawsuit for retaliation against the individual for reporting a suspected
violation of law; or (C) is made in a complaint or other document filed in a
lawsuit or proceeding, if such filing is made under seal. For the avoidance of
doubt, Executive shall not retain any copy, in any form of any Confidential
Information following such request or separation.
8.
Restrictive Covenants.

(a)
Non-Competition.

(i)
In consideration of the Confidential Information provided to Executive and the
other benefits provided to him pursuant to this Agreement, Executive agrees
that, if his employment ends during the Term, then, during a one- year
Non-Compete Period (as defined below), he will not, without the prior written
consent of the Company (which shall not be unreasonably withheld), directly or
indirectly, either as an individual or as an employee, officer, director,
shareholder, partner, equity participant, sole proprietor, independent
contractor, consultant or in any other capacity conduct any business, or assist
any person in conducting any business, that is directly in competition with the
Company’s Business (as defined below) in the Territory (as defined below). The
terms of this Section 8(a) shall not apply to the passive ownership by Executive
of less than 5% of a class of equity securities of an entity, which securities
are publicly traded on any national securities exchange.

(ii)
For any termination except for a termination by the Company for Cause, the
“Non-Compete Period” shall commence upon the date that notice of termination of
employment is delivered or deemed delivered under the notice provisions of this
Agreement, it being acknowledged and agreed that the Non-Compete Period may
commence to run, or even completely run, during a period of time during which
Executive remains employed by the Company (assuming that he continues to be so
employed after the delivery of such notice of termination). In the event of a
termination by the Company for Cause, the Non-Compete Period shall commence upon
the date that Executive’s employment with the Company ends.

(iii)
For purposes of this Section 8(a), the “Company’s Business” means the businesses
conducted by the Company or its subsidiaries at the time of the termination of
Executive’s employment over which he has primary responsibility at the time of
the termination of his employment (it being agreed and understood that other
aspects of the businesses conducted by the Company or its subsidiaries is not
within such definition).



5



--------------------------------------------------------------------------------



(iv)
For purposes of Section 8(a), the “Territory” shall mean the following
geographic areas as of the commencement of the Non-Compete Period (A) a 75 mile
radius from any of the Company’s petroleum and biodiesel refining facilities,
(B) a 75 mile radius from any of the Company’s wholesale refined products
distribution facilities and (C) a 50 mile radius from any of the Company’s
retail fuel and/or convenience merchandise facilities.

(b)
Non-Interference with Commercial Relationships. During Executive’s employment
with the Company, and for a period of one year thereafter, Executive will not,
directly or indirectly, either as an individual or as an employee, officer,
director, shareholder, partner, equity participant, sole proprietor, independent
contractor, consultant or in any other capacity whatsoever approach or solicit
any customer or vendor of Company for the purpose of causing, directly or
indirectly, any such customer or vendor to cease doing business with the Company
or its affiliates, nor will Executive engage in any other activity that
interferes or could reasonably be expected to interfere in any material way with
the commercial relationships between the Company and its affiliates and such
customers or vendors. The foregoing covenant shall be in addition to any other
covenants or agreements to which Executive may be subject.

(c)
Non-Interference with Employment Relationships. During Executive’s employment
with the Company, and for a period of one year thereafter, Executive shall not,
without the Company’s prior written consent, directly or indirectly: (i) induce
or attempt to induce any Company employee to terminate his/her employment with
the Company; or (ii) interfere with or disrupt the Company’s relationship with
any of its employees or independent contractors. The foregoing does not prohibit
Executive (personally or as an employee, officer, director, shareholder,
partner, equity participant, sole proprietor, independent contractor, consultant
or in any other capacity) from hiring or employing an individual that contacts
Executive on his/her own initiative without any direct or indirect solicitation
by Executive other than customary forms of general solicitation such as
newspaper advertisements or internet postings.

(d)
It is understood and agreed that the scope of each of the covenants contained in
this Section 8 is reasonable as to time, area, and persons and is necessary to
protect the legitimate business interest of the Company. It is further agreed
that such covenants will be regarded as divisible and will be operative as to
time, area and persons to the extent that they may be so operative.

9.
Copyright, Inventions, Patents. The Company shall have all right, title and
interest to all intellectual property (including, without limitation, graphic
designs, copyrights, trademarks and patents) created by Executive during the
course of Executive’s employment with the Company. Executive hereby assigns to
Company all copyright ownership and rights to any work product developed by
Executive or at Executive’s discretion and reduced to practice for or on behalf
of the Company or which relate to the Company’s business during the course of
the employment relationship. At the Company’s expense and for a period beginning
on



6



--------------------------------------------------------------------------------



the Effective Date and continuing for three years following the termination of
Executive’s employment, Executive shall use Executive’s reasonable best efforts
to assist or support the Company to obtain, maintain, and assert its rights in
such intellectual property and work product including, without limitation, the
giving of evidence in suits and proceedings, and the furnishing and/or assigning
of all documentation and other materials relative to the Company’s intellectual
property rights.
10.
Termination of Employment.

(a)
Termination by Company for Cause. The Company may immediately terminate this
Agreement and/or Executive’s employment at any time for Cause (as defined
below). Upon any such termination, the Company shall be under no further
obligation to Executive hereunder except as otherwise required by law, and the
Company will reserve all further rights and remedies available to it at law or
in equity.

(b)
Termination by Executive for Good Reason. Within 30 calendar days after
Executive becomes (or should have become) aware of the occurrence of a Good
Reason (as defined below) during the Term, Executive may terminate this
Agreement (and Executive’s employment hereunder) by providing 30 calendar days’
advance written notice of termination and provided that the condition remains
uncured through the end of such 30-day period. After such 30-day period,
Executive shall either resign Executive’s employment immediately or, if
Executive continues in employment beyond such 30-day period, Executive shall
have irrevocably waived and released any right to resign for Good Reason based
upon the circumstances identified in Executive’s advance notice of termination.
In the event of any such termination, Executive shall be entitled to the
separation benefits under Section 10(c) as if the Company had terminated
Executive’s employment without Cause. This provision shall not apply if
Executive is terminated by reason of death or Disability (as defined below).

(c)
Termination At-Will by Company. Subject to the provisions of Section 10(f), the
Company may terminate this Agreement (and Executive’s employment hereunder) at
any time and for any reason. If the termination occurs during the Term and is
other than for Cause, Executive, if Executive timely executes and does not
revoke the Separation Release (as that term is defined in Section 10(f) of this
Agreement), in a form to be determined by the Company and provided to Executive
at the time of Executive’s separation, shall be entitled to the following (in
addition to all accrued compensation and benefits through the date of
termination): (i) the Separation Payment, (ii) the costs of continuing family
health insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), for 12 months following termination of
employment, provided, that the Company may, in its sole discretion, (A) pay such
amounts directly to the applicable provider or (B) pay an equivalent amount
directly to Executive, (iii) the Post-Employment Annual Bonus and (iv)
Accelerated Vesting upon termination. This provision shall not apply if
Executive is terminated by reason of death or Disability.



7



--------------------------------------------------------------------------------



(d)
Termination At-Will by Executive. Executive may terminate this Agreement (and
Executive’s employment hereunder) at any time and for any reason. If Executive
terminates this Agreement and Executive’s employment hereunder during the Term
(other than due to Executive’s death or Disability), Executive must provide the
Company with advance written notice of termination equal to the lesser of three
months or the balance of the Term (the “Required Notice”).

(i)
If Executive terminates Executive’s employment during the Term other than for a
Good Reason and provides at least three months’ advance written notice of
termination (even if the Required Notice is less than three months), Executive,
if Executive timely executes and does not revoke the Separation Release, in a
form to be determined by the Company and provided to Executive at the time of
Executive’s separation and Executive fully complies with the ongoing obligations
of Section 8 (above), Executive shall be entitled to receive a single lump sum
payment equal to fifty percent (50%) of Executive’s annualized Base Compensation
at the time the notice of termination is delivered, subject to all appropriate
federal and state withholding taxes, and the costs of continuing family health
insurance coverage under COBRA for 12 months following termination of
employment, provided, that the Company may, in its sole discretion, (A) pay such
amounts directly to the applicable provider or (B) pay an equivalent amount
directly to Executive. This Section 10(d)(i) shall not apply if Executive is
terminated by reason of death or Disability.

(ii)
If Executive (A) terminates Executive’s employment during the Term other than
for a Good Reason without providing the Required Notice or (B) fails to render
services to the Company in a diligent and good faith manner after the delivery
of the Required Notice and continues or repeats such failure after receiving
written notice of such failure, Executive shall receive compensation only in the
manner stated in Section 10(a) and the Company may immediately terminate
Executive’s employment, which termination shall not be deemed a termination
without Cause under Section 10(c). This Section 10(d)(ii) shall not apply if
Executive is terminated by reason of death or Disability.

(e)
Accelerated Termination After Notice. Nothing herein shall limit the Company’s
right to terminate this Agreement and/or Executive’s employment after the
Company receives notice of termination from Executive, which termination shall
not be deemed a termination without Cause under Section 10(c). However, if the
Company receives the Required Notice from Executive and then terminates this
Agreement and/or Executive’s employment for any reason other than for Cause or
under Section 10(d)(ii), Executive’s employment shall terminate on (and
post-employment provisions of Sections 7, 8(b), 8(c) and 9 shall be effective
from) the date on which the Company terminates Executive’s employment, but
Executive shall be entitled to a single lump sum payment of the amount of such
compensation, bonuses, vesting



8



--------------------------------------------------------------------------------



and other benefits as if Executive’s termination had been effective on the
earlier of (i) the termination date specified in Executive’s notice of
termination or (ii) three months following Executive’s notice of termination.
(f)
Separation Release. Notwithstanding anything to the contrary, but subject to
Executive’s compliance with the ongoing obligations of Section 8 (above), and
any applicable six-month delay required by Section 18 hereof and Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the applicable
Treasury regulations and administrative guidance issued thereunder
(collectively, “Section 409A”), if a payment is otherwise payable to Executive
hereunder upon Executive’s termination of employment, such payment shall be
payable in cash to Executive on the Company’s first payroll date that is on or
after the 60th day following Executive’s “separation from service” (within the
meaning of Section 409A) (or such later date as may be required by law).
However, Executive’s right to receive the Separation Payment, and any other
separation benefits provided by Section 10(c) or Section 10(d) shall be
conditioned upon (i) Executive’s execution and delivery to the Company of a
Separation Release (and the expiration of any statutorily mandated revocation
period without Executive revoking the Separation Release) within the time
provided by the Company to do so and (ii) Executive’s continued compliance with
this Agreement, including Sections 7 and 8, and any other restrictive covenants
to which Executive is bound. If Executive fails to timely execute and deliver
the Separation Release or if Executive timely revokes Executive’s acceptance of
the Separation Release thereafter (if such revocation is permitted), Executive
shall not be entitled to the Separation Payment or any other separation benefits
and shall repay any Separation Payment or other separation benefits received. If
the foregoing consideration and revocation periods begin in one taxable year and
end in a second taxable year, payment will be made in the second taxable year.

(g)
Termination upon Disability or Death. In the event that Executive’s employment
ceases due to Executive’s death or Disability, Executive shall be entitled to
the following (in addition to all accrued compensation and benefits through the
date of termination): (i) the costs of continuing family health insurance
coverage under COBRA for 12 months following termination of employment,
provided, that the Company may, in its sole discretion, (A) pay such amounts
directly to the applicable provider or (B) pay an equivalent amount directly to
Executive, (ii) the Post-Employment Annual Bonus and (iii) Accelerated Vesting
upon termination.

(h)
Definitions. The following terms shall have the following meanings as used in
this Agreement:

(i)
“Accelerated Vesting” means the immediate vesting of all unvested equity awards
granted to Executive under the Plans. However, any Accelerated Vesting that
occurs other than in the context of a Change in Control will apply to unvested
(A) performance awards on a prorated basis through the termination of
employment, based on actual results evaluated after the close



9



--------------------------------------------------------------------------------



of the applicable performance period and payable in a lump sum at the same time
as performance awards are paid to executives of the Company generally and (B)
full value equity awards (e.g., restricted stock, restricted stock units and
phantom units) and appreciation equity awards (e.g., non-qualified stock options
and stock appreciation rights) only to the extent that such awards that would
have vested if Executive’s employment had continued during a period equal to the
lesser of six months following termination of employment or the balance of the
Term.
(ii)
“Cause” means Executive’s: (A) fraud, gross negligence, willful misconduct
involving the Company or its affiliates, willful breach of a fiduciary duty,
including, without limitation, Section 7 hereof, owed to the Company or its
affiliates, or any violation of the Company’s policies against discrimination or
harassment; (B) conviction of, or plea of nolo contendere to, a felony or crime
involving moral turpitude; or (C) deliberate and continual refusal to perform
Executive’s duties in any material respect on substantially a full-time basis or
to act in accordance with any specific and lawful instruction of Executive’s
supervisor provided that Executive has been given written notice of such conduct
and such conduct is not cured within 30 days thereafter.

(iii)
“Good Reason” means (A) the Company materially breaches this Agreement (it being
acknowledged that any failure to pay any significant compensation or benefits at
the times due under this Agreement shall be deemed a material breach), (B) the
Company significantly reduces the scope of Executive’s duties under Section 2,
(C) the Company reduces Executive’s Base Compensation under Section 3 other than
as part of a base compensation reduction plan generally applicable to other
similar senior executive employees, (D) the Company pays base compensation to
any of Executive’s subordinates at an annualized rate in excess of Executive’s
then-current Base Compensation, or (E) the Company requires Executive to
relocate to any location that increases his commuting distance by more than 50
miles.

(iv)
“Release Expiration Date” shall mean the date of the expiration of any and all
waiting and revocation periods in the Separation Release.

(v)
“Disability” means the inability of Executive to perform the customary duties of
Executive’s employment or other service with the Company or its affiliates by
reason of a physical or mental incapacity or illness that is expected to result
in death or to be of indefinite duration, as determined by a duly licensed
physician selected by the Company.

(vi)
“Post-Employment Annual Bonus” shall mean the Annual Bonus to which Executive
would have otherwise been entitled if Executive’s employment had continued
through the end of the bonus year based upon the actual performance of the
Company, prorated for the period of actual employment during the bonus year, and
paid upon the payment of the annual bonuses to



10



--------------------------------------------------------------------------------



senior executives of the Company pursuant to the Company’s annual bonus
programs.
(vii)
“Separation Release” means a general release of claims against the Company (and
its subsidiaries and affiliates) in a form reasonably satisfactory to the
Company that pertains to all claims related to Executive’s employment and the
termination of Executive’s employment and that contains appropriate
anti-disparagement and continuing confidentiality covenants.

(viii)
“Separation Payment” shall mean an amount equal to the sum of Executive’s then
current Base Compensation and Executive’s target Annual Bonus as in effect
immediately before any notice of termination, multiplied by (A) two in the
context of a Change in Control and (B) one in all other cases, in each case. The
Separation Payment shall be payable in a cash lump sum pursuant to Section
10(f). Executive shall have no responsibility for mitigating the amount of any
payment provided for herein by seeking other employment or otherwise, and any
such payment will not be reduced in the event such other employment is obtained.

11.
Change in Control.

(a)
If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason within two years following a Change in Control, the
termination of Executive’s employment shall be deemed to have occurred in the
context of a Change in Control, and Executive shall be entitled to the
separation benefits set forth in Section 10(c).

(b)
In the event a Change in Control occurs prior to March 10, 2021, subject to
Executive’s continued employment with the Company through such date, Executive
shall be entitled to receive a one-time, lump sum cash payment of $1,000,000,
payable in accordance with the Company’s standard payroll schedule as then in
effect. The payment provided pursuant to this Section 11(b) is in addition to
the severance benefits described in Section 11(a) above.

(c)
Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment or distribution by the Company or its affiliates to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, all such
payments and benefits being hereinafter referred to as the “Total Payments”)
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties,
collectively the “Excise Tax”), then, after taking into account any reduction in
the Total Payments provided by reason of Section 280G of the Code in any other
plan, arrangement or agreement providing for a payment or benefit, the payments
under this Agreement shall be reduced in the order specified below, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise



11



--------------------------------------------------------------------------------



Tax but only if (i) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). The payments and
benefits under this Agreement shall be reduced in the following order: (A)
reduction of any cash severance payments otherwise payable to the Executive that
are exempt from Section 409A of the Code; (B) reduction of any other cash
payments or benefits otherwise payable to the Executive that are exempt from
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting or payments with respect to any equity award that are
exempt from Section 409A of the Code; (C) reduction of any other payments or
benefits otherwise payable to the Executive on a pro-rata basis or such other
manner that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity award that are exempt from Section 409A of the Code; and (D) reduction of
any payments attributable to any acceleration of vesting or payments with
respect to any equity award that are exempt from Section 409A of the Code, in
each case beginning with payments that would otherwise be made last in time.
(d)
For purposes of this Agreement, a “Change in Control” of the Company shall mean
any of the following:

(i)
Any “person” (as defined in Section 13(h)(8)(E) of the Exchange Act), other than
the Company or any of its subsidiaries or any employee benefit plan of the
Company or any of its subsidiaries, becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company (or any successor to all or substantially all of the Company’s
assets) representing more than 30% of the combined voting power of the Company’s
(or such successor’s) then outstanding voting securities that may be cast for
the election of directors of the Company (other than as a result of an issuance
of securities initiated by the Company (or such successor) in the ordinary
course of business);

(ii)
As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination or contested election, or any combination
of the foregoing transactions, less than 51% of the combined voting power of the
then outstanding securities of the Company or any successor company or entity
entitled to vote generally in the election of the directors of the Company or
such other corporation or entity after such transaction are held in the
aggregate by the holders of the Company’s



12



--------------------------------------------------------------------------------



securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction;
(iii)
All or substantially all of the assets of the Company are sold, exchanged or
otherwise transferred;

(iv)
The Company’s stockholders approve a plan of liquidation or dissolution of the
Company; or

(v)
During any 12-month period within the Term, Continuing Directors cease for any
reason to constitute at least a majority of the Board. For this purpose, a
“Continuing Director” is any person who at the beginning of the Term was a
member of the Board, or any person first elected to the Board during the Term
whose election, or the nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds of the Continuing Directors then
in office, but excluding any person (A) initially appointed or elected to office
as result of either an actual or threatened election and/or proxy contest by or
on behalf of any “person” or “group” (within the meaning of Section 13( d) of
the Exchange Act) other than the Board, or (B) designated by any “person” or
“group” (within the meaning of Section 13(d) of the Exchange Act) ) who has
entered into an agreement with the Company to effect a transaction described in
Section 11(b)(i) through (iv).

For the avoidance of doubt, a Change in Control shall not be deemed to have
occurred under subparagraphs (i)-(v) above unless such event also constitutes a
“change in control event” as such term is defined in Section 409A.
12.
Survival of Terms. The provisions of Sections 7, 8(b), 8(c), 9 and 10 shall
survive the termination or expiration of this Agreement and will continue in
effect following the termination of Executive’s employment for the periods
described therein. If a Change in Control occurs during the Term, the provisions
of Section 11 shall survive the termination or expiration of this Agreement and
will continue in effect following the Change in Control for the periods
described therein. The provisions of Section 8(a) shall survive the termination
(but not the expiration) of this Agreement.

13.
Assignment. This Agreement shall not be assignable by either party without the
written consent of the other party except that the Company may assign this
Agreement to a subsidiary, affiliate or, subject to the terms of this Section
13, a third-party successor of the Company. Any failure by the Company to assign
this Agreement to an unaffiliated third-party successor upon the Company’s sale
or transfer of all or substantially all of its business will be considered the
termination of Executive’s employment in the context of a Change in Control
effective upon the closing of the applicable transaction without an assignment
to the successor, which closing constitutes a Change in Control. Any failure by
Executive to consent to the assignment of this Agreement to such unaffiliated
third-party successor will be considered the termination of Executive’s
employment for a Good Reason other than in the context of a Change in Control
effective upon the closing of the applicable Change in Control



13



--------------------------------------------------------------------------------



transaction without any assignment to the successor. For the avoidance of doubt,
the parties acknowledge that the payment of any benefits under this Section 13
shall be made in accordance with the applicable provision of Section 10 or 11 of
this Agreement within 60 days of the closing date of the Change in Control
transaction, provided that Executive has executed a Separation Release, the
Release Expiration Date has expired, and Executive has not revoked the
Separation Release, and no payments will be made pursuant to this Section 13 if
a Change in Control transaction does not occur.
14.
No Inducement / Agreement Voluntary. Executive represents that (a) Executive has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by Company or its agents not contained herein, (b) Executive
has entered into this Agreement voluntarily, after having the opportunity to
consult with legal counsel and other advisors of Executive’s own choosing, and
(c) Executive’s assent is freely given.

15.
Interpretation. Any Section, phrase or other provision of this Agreement that is
determined by a court, arbitrator or arbitration panel of competent jurisdiction
to be unreasonable or in conflict with any applicable statute or rule, shall be
deemed, if possible, to be modified or altered so that it is not unreasonable or
in conflict or, if that is not possible, then it shall be deemed omitted from
this Agreement. The invalidity of any portion of this Agreement shall not affect
the validity of the remaining portions. Unless expressly stated to the contrary,
all references to “days” in this Agreement shall mean calendar days.

16.
Prior Agreements / Amendments. This Agreement (a) represents the entire
agreement between the parties in relation to the employment of Executive by the
Company on, and subsequent to, the Effective Date and (b) revokes and supersedes
all prior agreements pertaining to the subject matter herein, whether written
and oral (including, for the avoidance of doubt, the Prior Agreement and the
employment agreements between the parties dated July 21, 2011, December 3, 2012,
December 10, 2013 and August 3, 2015). However, this Agreement does not nullify
or otherwise affect any prior equity awards granted to Executive. For the
avoidance of doubt, Executive acknowledges that the Company has fully and
finally satisfied all obligations that it has had and could ever have under the
Prior Agreement, as the Prior Agreement has been replaced in its entirety by
this Agreement. In entering into this Agreement, Executive expressly
acknowledges and agrees that Executive has received all sums and compensation
that Executive has been owed, is owed or ever could be owed for services
provided to the Company through the date that Executive signs this Agreement
except for the payment of any unpaid base salary earned in the Company’s pay
period that includes the Effective Date. Notwithstanding anything else herein,
Executive acknowledges that Sections 7 and 8 of the Prior Agreement, and any
other agreements between Employee and any Company Party that create obligations
for Employee with respect to confidentiality, non-disclosure, non-competition or
non-solicitation shall remain in full force and effect. This Agreement shall not
be subject to modification or amendment by any oral representation, or any
written statement by either party, except for a dated writing signed by
Executive and the Company.



14



--------------------------------------------------------------------------------



17.
Notices. All notices of any kind to be delivered in connection with this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered or if sent by nationally-recognized overnight courier
(e.g., FedEx, UPS, DHL, etc.) or by registered or certified mail, return receipt
requested and postage prepaid, addressed to the Company at 7102 Commerce Way,
Brentwood, Tennessee 37027, Attn: General Counsel, to Executive at Executive’s
then-existing payroll address, or to such other address as the party to whom
notice is to be given may have furnished to the other in writing in accordance
with the provisions of this Section. Any such notice or communication shall be
deemed to have been received: (a) if by personal delivery or
nationally-recognized overnight courier, on the date of such delivery; and (b)
if by registered or certified mail, on the third postal service day following
the date postmarked.

18.
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee without giving effect to its principles
of conflicts of law. The state and federal courts for Davidson County, Tennessee
shall be the exclusive venue for any litigation based in significant part upon
this Agreement.

19.
Mediation / Arbitration.

(a)
Any dispute concerning a legally cognizable claim arising out of this Agreement
or in connection with the employment of Executive by Company, including, without
limitation, claims of breach of contract, fraud, unlawful termination,
discrimination, harassment, retaliation, defamation, tortious infliction of
emotional distress, unfair competition, arbitrability and conversion
(collectively a “Legal Dispute”) shall be resolved according to the following
protocol:

(i)
The parties shall first submit the Legal Dispute to mediation under the auspices
of the American Arbitration Association (“AAA”) and pursuant to the mediation
rules and procedures promulgated by the AAA. The Company shall pay the expenses
associated with the mediation.

(ii)
In the event mediation is unsuccessful in fully resolving the Legal Dispute,
binding arbitration shall be the method of final resolution. The parties
expressly waive their rights to bring action against one another in a court of
law except as expressly provided herein. In addition to remedies at law, the
parties acknowledge that failure to comply with this provision shall entitle the
non-breaching party to injunctive relief to enjoin the actions of the breaching
party. Any Legal Dispute submitted to Arbitration shall be under the auspices of
the AAA and pursuant to the “National Rules for the Resolution of Employment
Disputes,” or any similar identified rules promulgated at such time the Legal
Dispute is submitted for resolution. All mediation and arbitration hearings
shall take place in either Davidson or Williamson County, Tennessee. The Company
shall pay the filing expenses associated with the arbitration. All other
expenses and fees associated with the arbitration shall be determined in
accordance with the AAA rules.



15



--------------------------------------------------------------------------------



(b)
Notice of submission of any Legal Dispute to mediation shall be provided no
later than one year following the date the submitting party became aware, or
should have become aware of, the conduct constituting the alleged claims.
Failure to do so shall result in the irrevocable waiver of the claim made in the
Legal Dispute.

(c)
Notwithstanding that mediation and arbitration are established as the exclusive
procedures for resolution of any Legal Dispute, (i) either party may apply to an
appropriate judicial or administrative forum for injunctive relief and (ii)
claims by Company arising in connection with Sections 7, 8 and/or 9 may be
brought in any court of competent jurisdiction.

(d)
With respect to any breach or attempted breach of Sections 7, 8 and/or 9 of this
Agreement, each party acknowledges that a remedy at law will be inadequate,
agrees that the Company will be entitled to specific performance and injunctive
and other equitable relief and agrees not to use as a defense that any party has
an adequate remedy at law. This Agreement shall be enforceable in a court of
equity, or other tribunal with jurisdiction, by a decree of specific
performance, and appropriate injunctive relief may be applied for and granted in
connection herewith. Such remedy shall not be exclusive and shall be in addition
to any other remedies now or hereafter existing at law or in equity, by statute
or otherwise. No delay or omission in exercising any right or remedy set forth
in this Agreement shall operate as a waiver thereof or of any other right or
remedy and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy.

20.
Section 409A.

(a)
It is intended that each installment of the payments provided under this
Agreement, if any, is a separate “payment” for purposes of Section 409A and the
payments satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v). Notwithstanding any other provision
to the contrary, a termination of employment with the Company shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of “deferred compensation” (as such term is defined in
Section 409A and the Treasury Regulations promulgated thereunder) upon or
following a termination of employment unless such termination is also a
“separation from service” from the Company within the meaning of Section 409A
and Section 1.409A-1(h) of the Treasury Regulations and, for purposes of any
such provision of this Agreement, references to a “separation,” “termination,”
“termination of employment” or like terms shall mean “separation from service.”

(b)
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant,
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided



16



--------------------------------------------------------------------------------



to Executive pursuant to this Agreement are or may become subject to the
additional tax under Section 409A(a)(1)(B) or any other taxes or penalties
imposed under Section 409A if provided at the time otherwise required under this
Agreement, then such payments shall be delayed until the date that is six months
after the date of Executive’s “separation from service” (as such term is defined
under Treasury Regulation 1.409A-1(h)) with the Company, or, if earlier, the
date of Executive’s death. Any payments delayed pursuant to this Section shall
be made in a lump sum on the first business day of the seventh month following
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of Executive’s death.
(c)
In addition, to the extent that any reimbursement, fringe benefit or other,
similar plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A, then such amount
shall be reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations, including (i) the amount eligible for reimbursement or
payment under such plan or arrangement in one calendar year may not affect the
amount eligible for reimbursement or payment in any other calendar year (except
that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), (ii) subject to
any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to any reimbursement or in-kind benefit is not subject to liquidation or
exchange for another benefit.

(d)
For the avoidance of doubt, any payment due under this Agreement within a period
following Executive’s termination of employment or other event, shall be made on
a date during such period as determined by the Company in its sole discretion.

(e)
Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A be subject to offset by any other amount unless
otherwise permitted by Section 409A.

(f)
This Agreement is intended to comply with the applicable requirements under
Section 409A, as modified from time to time, including exceptions and exemptions
provided for therein (the “409A Requirements”). Accordingly, this Agreement
shall be administered, construed and interpreted in a manner to comply with the
409A Requirements. Specifically, and without limiting the foregoing, if any
terms set forth in this Agreement are considered to be ambiguous, such terms
shall be administered, construed and interpreted in a manner to comply with the
409A Requirements.

[Remainder of Page Intentionally Blank;
Signature Page Follows]


17



--------------------------------------------------------------------------------







In witness whereof, the parties have executed this Agreement as of the date set
forth above.
COMPANY: DELEK US HOLDINGS, INC.
EXECUTIVE:
 
 
/s/ Jared Serff
/s/ Avigal Soreq
By: Jared Serff
Avigal Soreq
Title: Executive Vice President
 
 
 


/s/ Abigail Yates
 
By: Abigail Yates
 
Title: Executive Vice President
 





18



--------------------------------------------------------------------------------




Avigal Soreq
Terms of Employment


Exhibit A


Title
EVP, Chief Operations Officer, Delek US Holdings, & Logistics
 
 
Reports To
Uzi Yemin, Chairman, President and Chief Executive Officer
 
 
Base Salary
$600,000 annually to be paid out bi-weekly
 
 
Short Term Bonus
Executive will be eligible for an annual bonus, which at target would equal to
85% of base salary up to a maximum of 200% of the target.


The annual bonus will be based on 60% Company’s financial (EPS) and 40%
non-financial metrics (HSE & Refinery Utilization and Availability)
 
 
Long Term Incentive (Equity Plan)
Effective March 10, 2021, Executive will be eligible for the company’s annual
long-term incentive plan, which would consist of annual grants, which at target
would be equal to $1,000,000 split 50% time vested restricted stock units and
50% performance based restricted stock units.


Time Based RSU Awards Vesting: $500,000 (*Quarterly over 3 years)
*The vesting schedule is quarterly after the first six (6) months from date of
grant.


PRSUs Performance Award Grant at target $500,000 annually, maximum $1,000,000:
 - Performance Metric: Relative TSR (Total Shareholder Return)
 - Performance Period: 3 years
 - 0-200% Attainment
 - First Grant Date: 3/10/2021
- Performance Period: 1/1/2021 - 1/1/2023 ($500,000)


Effective June 10, 2020, Executive will receive a promotional grant of $250,000
of equity, split 50% time vested restricted stock units and 50% performance
based restricted stock units.


Time Based RSU awards vesting: $125,000 (*Quarterly over 3 years)
*The vesting s schedule is quarterly after the first (6) months from the date of
grant.


PRSUs Performance Award Grant at target $125,000, maximum $250,000:
 - Performance Metric: Relative TSR (Total Shareholder Return)
 - Performance Period: 3 years
 - 0-200% Attainment
 - Frist Grant Date: 6/10/2020
- Performance Period 1/1/2020 - 12/31/2022 ($125,000)



Covenants:
 Customary non-compete, non-solicit and confidentiality as applicable.
Severance:
 1 year for involuntary termination (refer to employment agreement for details)
Change in Control:
$1,000,000 cash bonus in addition to change in control provisions per employment
agreement if change in control occurs before March 10, 2021
Location:
Brentwood, TN





19

